Name: Commission Regulation (EEC) No 2771/90 of 27 September 1990 laying down interim measures applicable in the pigmeat sector after the unification of Germany
 Type: Regulation
 Subject Matter: international security;  prices;  political geography;  distributive trades;  animal product;  Europe
 Date Published: nan

 29 . 9 . 90 Official Journal of the European Communities No L 267/21 COMMISSION REGULATION (EEC) No 2771/90 of 27 September 1990 laying down interim measures applicable in the pigmeat sector after the unification of Germany THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATIONHaving regard to Council Regulation (EEC) No 2684/90 of 17 September 1990 on interim measures applicable after the unification of Germany in anticipation of the adoption of transitional measures by the Council either in copperation with, or after consultation of, the European Parliament ('), and in particular Article 3 thereof. Article 1 No account shall be taken of prices recorded on the terri ­ tory of the former German Democratic Republic for the purpose of :  the determination of prices of pig carcases on repre ­ sentative Community markets,  Community recording of market prices on the basis of the -Community grading scale for pig carcases. Whereas Regulation (EEC) No 2684/90 provides, inter alia, that a decision may be taken on a provisional basis and for a limited period to supplement or adapt Commu ­ nity rules in agricultural and fisheries policy to the extent strictly necessary to resolve problems resulting from the unification of Germany before the Council has been able to pronounce on the Commission's proposals on transi ­ tional measures and adjustments required as a result of the integration of the former German Democratic Repu ­ blic into the Community ; whereas such supplements and adaptations should be consistent with the economy of measures and with the principles of the common agricul ­ tural policy ; Article 2 Germany is hereby authorized to continue to pay from national funds the additional refund added to the amount fixed by Community rules on exportation of products in the pigmeat sector which are the subject of agreements concluded by the former German Democratic Republic with third countries before 3 October 1990 . Agreements not containing precise undertakings regarding prices and quantities shall not be taken into consideration . Whereas, in the absence of sufficiently comprehensive and reliable information, it is at present not possible to take account of prices of slaughtered pigs and market prices in the territory of the former German Democratic Republic ; Whereas, to preserve the stability of the Community market for pigmeat, the execution of agreements concluded by the former German Democratic Republic with third countries up to the time of unification should be ensured ; whereas Germany has accordingly to be given authorization to pay from national funds a supple ­ ment in addition to the refund laid down by Community rules for exports of products in the pigmeat sector made under the terms of commercial agreements entered into by the former German Democratic Republic ; Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the date of the unification of Germany until the entry into force of the Council Regulation on the transitional measures and adjustments required in the agricultural sector as a result of the integration of the territory of the former German Democratic Republic into the Community, the proposal for which was presented on 21 August 1990 . However, it shall apply until 31 December 1 990 at the latest. Whereas the measures provided for in this Regulation are to apply subject to any changes resulting from the deci ­ sions taken by the Council on the proposals presented to it by the Commission on 21 August 1990 ; (') OJ No L 263, 26. 9 . 1990, p. 1 . No L 267/22 Official Journal of the European Communities 29 . 9 . 90 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 September 1990 . For the Commission Ray MAC SHARRY Member of the Commission